VRDT Corporation 12223 Highland Ave Suite 106-542 Rancho Cucamonga, CA 91739 December 14, 2012 Via EDGAR Craig Slivka, Special Counsel United States Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Re: Extension to Respond to Commission Correspondence Dear Mr. Slivka: We hereby notify you that we will be filing a response to the correspondence received from the Commission dated November 19, 2012, in regards to our Current Report on Form 8-K filed November 8, 2012 and Form 10-K for the Fiscal Year Ended March 31, 2012 filed June 29, 2012, as amended November 8, 2012 on Friday, December 21, 2012. The reason for our delay is a confluence of many factors, including, the Thanksgiving holiday during the week we received your correspondence, the intricacies involved in providing complete and proper responses to the Commission’s comments, and the untimely death of an immediate family member of our attorney and General Counsel, which has understandably affected the time he can dedicate to this matter. Based upon the foregoing, we will be filing our our responsive documents on December 21, 2012. Thank you. Sincerely, /s/ Dennis James Hogan Chief Financial Officer
